865 F.2d 260
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carl SCHRAND, Plaintiff-Appellee,v.FEDERAL PACIFIC ELECTRIC COMPANY;  Reliance ElectricCompany, Defendants-Appellants.
No. 88-3067.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1988.

1
Before MILBURN AND ALAN E. NORRIS, Circuit Judges, and RICHARD F. SUHRHEINRICH, District Judge.*

ORDER

2
The parties jointly move for summary reversal of the district court's order granting attorney's fees to the plaintiff in this age discrimination case.  29 U.S.C. Sec. 623 (1986).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The jury found in favor of the plaintiff on his age discrimination claim.  The plaintiff then moved for attorney's fees under 29 U.S.C. Sec. 626(b) (1979) and 29 U.S.C. Sec. 216(b) (1977).  The district court granted attorney's fees, and the defendants appealed.


4
This court has reversed the district court's judgment in favor of the plaintiff.    Schrand v. Federal Pacific Elec. Co., Case Nos. 86-4158, 87-3005 (6th Cir.  July 5, 1988).  The parties now argue that this appeal should be remanded for further consideration after the new trial ordered by this court.


5
Concerning the amount of attorney's fees, the general rule is that the amount of attorney's fees must reflect the amount of success by the plaintiff.   Walje v. Winchester, 773 F.2d 729, 732 (6th Cir.1985), later appeal, 827 F.2d 10 (1987).  The parties are correct that the district court must determine the issue of attorney's fees anew after retrial.  Therefore, the joint motion for summary reversal is well-taken.


6
The joint motion for summary reversal is granted.  The order of the district court is vacated and the case is remanded for further consideration under Rule 9(b)(6), Rules of the Sixth Circuit.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation